Name: Commission Regulation (EC) No 1844/94 of 27 July 1994 on detailed rules for the financing of aid granted by the European Agricultural Guidance and Guarantee Fund, Guidance Section, submitted under common measures as defined in Council Regulations (EEC) No 866/90 and (EEC) No 867/90
 Type: Regulation
 Subject Matter: forestry;  budget;  agricultural activity;  documentation; NA;  accounting
 Date Published: nan

 28 . 7. 94 Official Journal of the European Communities No L 192/9 COMMISSION REGULATION (EC) No 1844/94 of 27 July 1994 on detailed rules for the financing of aid granted by the European Agricultural Guidance and Guarantee Fund, Guidance Section, submitted under common measures as defined in Council Regulations (EEC) No 866/90 and (EEC) No 867/90 accordance with Article 21 of Regulation (EEC) No 4253/88 and in accordance with the aforementioned Article 1 7 ; Whereas, in order to standardize aid applications, the Commission should introduce a system of declarations of expenditure which can also be used for other assistance from the Structural Funds wherever possible ; Whereas applications for the payment of balances must include certain information in order to facilitate verifica ­ tion that the expenditure complies with the provisions of the operational programmes concerned and with Regula ­ tions (EEC) No 866/90 and (EEC) No 867/90 ; Whereas, therefore, Commission Regulation (EEC) No 3206/91 on applications for commitment of advances on and payment of the balance of aid granted by the EAGGF Guidance Section for operational programmes involving investmens to improve the conditions under which agricultural and forestry products are processed and marketed (8) should be replaced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products ('), as last amended by Regulation (EC) No 3669/93 (2), and in parti ­ cular Article 23 thereof, Whereas, pursuant to Article 1 of Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), the measures instituted by Regulation (EEC) No 866/90 may be applied for the purposes of developing or rationalizing the marketing and processing of forestry products ; Whereas Article 2 ( 1 ) of Regulation (EEC) No 866/90 provides that the financing of investments must take place within the framework of plans designed to improve the structures relating to the various products in question to be drawn up by the Member States, and on the basis of Community support frameworks ; Whereas Article 2 (2) of Regulation (EEC) No 866/90 stipulates that measures under that Regulation must be included in the plans drawn up and presented by the Member States for the Objective 1 regions as referred to in Article 1 of Regulation (EEC) No 2052/88 (4), as amended by Regulation (EEC) No 2081 /93 0, in accordance with Article 8 (7) of Council Regulation (EEC) No 2052/88 and Article 5 (2) of Council Regulation (EEC) No 4253/88 (*), as amended by Regulation (EEC) No 2082/93 0 ; Whereas Article 2 (3) of Regulation (EEC) No 866/90 stipulates that in the case of regions not eligible under Objective 1 the plans must distinguish between Objective 5 (b) areas, as referred to in Article 1 of Regulation (EEC) No 2052/88 , and the rest of the territory ; Whereas Article 17 ( 1 ) of Regulation (EEC) No 866/90 provides that payment of the aid is to be carried out in HAS ADOPTED THIS REGULATION : Article 1 Quarterly statements The quarterly statements of the payments made to reci ­ pients as referred to in Article 17 (3) of Regulation (EEC) No 866/90 must be presented in accordance with the declaration of expenditure in Annex I. Article 2 Annual reports The annual implementation reports referred to in Article 17 (4) of Regulation (EEC) No 866/90 must be presented in accordance with the table in Annex II. (') OJ No L 91 , 6. 4 . 1990, p. 1 . 0 OJ No L 338 , 31 . 12 . 1993, p . 26 . (3) OJ No L 91 , 6 . 4 . 1990, p. 7. (4) OJ No L 185, 15 . 7. 1988 , p . 9 . 0 OJ No L 193, 31 . 7. 1993, p . 5. Is) OJ No L 374, 31 . 12. 1988, p . 1 . 0 OJ No L 193, 31 . 7 . 1993, p . 20 . (8) OJ No L 303 , 1 . 11 . 1991 , p. 59. No L 192/10 Official Journal of the European Communities 28 . 7 . 94 Article 3 Payment applications Regulations (EEC) No 866/90 and (EEC) No 867/90 shall be subject to presentation of Annex II. Article 4 Management and control arrangements Member States shall include with their first application for payment of the balance a description of the manage ­ ment and control arrangements introduced to ensure the effective implementation of the measures, in accordance with Article 23 ( 1 ) of Regulation (EEC) No 4253/88 . Article 5 Regulation (EEC) No 3206/91 is hereby repealed . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 1 . In the regions covered by Objective 1 as referred to in Article 1 of Regulation (EEC) No 2052/88, where the measures provided for in Regulations (EEC) No 866/90 and (EEC) No 867/90 are implemented on the basis of a decision to grant aid which also covers other measures, payments shall be made within the framework of the financial implementation of the said decision to grant aid. 2. In other cases, payment applications must be presented to the Commission in accordance with the declaration of expenditure in Annex I. 3. Payment of the balance of the EAGGF contribution for annual instalments of operational programmes under This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission 28 . 7. 94 Official Journal of the European Communities No L 192/ 11 ANNEX I DECLARATIONS TO BE PRESENTED WITH ALL PAYMENT APPLICATIONS IT IS HEREBY CONFIRMED THAT : (a) the expenditure declared eligible has been carried out in accordance with the relevant regulations ; (b) the expenditure is real, regular and was incurred after the date of receipt by the Commission of the aid application in question, without prejudice to the application of Article 33 (2) of Regulation (EEC) No 4253/88 and of Article 19 of Regulation (EEC) No 866/90 . In the case of operational programmes approved before 1 January 1994, work did not commence more than six months before the date of receipt by the Commission of the aid application in question ; (c) payments to the final beneficiaries were made without deduction or withholding of any amount which might reduce the amount of financial assistance to which they are entitled ; (d) the amounts recovered in respect of sums wrongly paid have been deducted from the declared expendi ­ ture ; the Commission has been informed of any irregularities in accordance with Commission Regula ­ tion (EC) No 1681 /94 (') on irregularities and the recovery of sums wrongly paid within the framework of the financing of the structural policies and the organization of information arrangements in this area ; (e) the Member State possesses the means to effectively check the information determining the grant and the calculation of aid eligible for EAGGF financing ; (f) the aid granted by the Member State in national currency remains within the limits laid down by the Community rules ; (g) where the payment application is presented in ecus, the amount of expenditure carried out in national currency is converted into ecus using the rate applicable in the month during which the expenditure was entered in the accounts of the bodies responsible for the financial management of the implementation of the measures ; (h) the supporting documents are and will remain available under the terms of Article 23 (3) of Regulation (EEC) No 4253/88 ; (i) the operations financed are consistent with the Treaties and the acts adopted pursuant thereto, as well as with the Community's policies ; 0 measures receiving Community financial assistance have been the subject of adequate publicity directed at public opinion and potential and actual beneficiaries . Done at , (date) Signature and stamp of the competent authority of the Member State (') PB nr. L 178 , 12. 7 . 1994, p. 43 . No L 192/12 28 . 7. 94Official Journal of the European Communities EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND, GUIDANCE SECTION REGULATIONS (EEC) No 866/90 AND No 867/90 Quarterly statement of expenditure/Payment application (to be sent to the European Commission, DG VI-G.5, 200 rue de la Loi, B-1049 Brussels, Fax : 296 59 64) Programme Commission Decision (most recent) No of ARINCO reference No : Objective 1 / 5 (b) / other (Delete where inapplicable . A separate statement should be presented for each Objective) Quarterly statement of expenditure The undersigned hereby declares that the total eligible expenditure paid in accordance with the progress of the programme was incurred after : and amounts to Reference date in accordance with the Decision or, failing that, (currency) in accordance with Article 15 (2) of Regulation (EEC) No 4253/88, with respect to which the statement of expenditure is as follows : Unit : (Currency used for the declaration : ecu or national currency. If the expenditure is declared in ecus, indicate the rates used each month) Planned amount Payment Payment Payment Payment Payment Payment Aggregate 1994 1995 1996 1997 1998 1999 for instalment instalment instalment instalment instalment instalment 1994-1999 Eligible expenditure actually incurred Payments made to beneficiaries I also declare that the measure is progressing at a satisfactory rate in accordance with the objectives laid down, and that the supporting documents are and will remain available as provided for in Article 23 (3) of Regulation (EEC) No 4253/88. Payment application In accordance with the most recent financing plan in force, I hereby request payment of the amount corresponding to : (tick the appropriate box) Instalments 1994 1995 1996 1997 1998 1999 1st instalment 2nd instalment Balance N.B. : If the amount of the expenditure declared is sufficient and all the conditions have been met, the payment by the EAGGF will auto ­ matically represent, as applicable, 50 %, 30 % or 20 % of the value of the instalment fixed in the financing plan in force. If the EAGGF must pay a smaller amount, specify the amount requested in ecus and the reason for the reduction. 28 . 7. 94 Official Journal of the European Communities No L 192/13 The payment should be made to : (Beneficiary) (Bank and account number) Where the payment application concerns the balance, the annual report required under Article 2 of this Regulation : is attached has been submitted and I confirm the accuracy of the information contained therein. Dossier in the charge of : Tel. : ; Fax : Date, stamp, position and signature of the competent authority No L 192/ 14 A N N E X II E U R O PE A N A G R IC U L T U R A L G U ID A N C E A N D G U A R A N T E E F U N D , G U ID A N C E SE C T IO N R eg ul at io ns (E EC ) N o 86 6/ 90 an d (E EC ) N o 86 7/ 90 A N N U A L IM P L E M E N T A T IO N R E P O R T (to be se nt to th e Eu ro pe an Co m m iss io n, D G VI -G .5 , 20 0 Ru e de la Lo i, B- 10 49 Br us se ls, Fa x :( 32 2) 29 6 59 64 ) A R IN C O re fe re nc e N o Co m m iss io n De cis io n N o of (m os t re ce nt ) Da te of th e m os t re ce nt up da te of th e de cla re d in fo rm at io n Ob jec tiv e 1/ 5b )/ O th er (D ele te wh er e in ap pr op ria te .A se pa ra te re po rt sh ou ld be pr es en ted fo r ea ch Ob jec tiv e) Cu rre nc y un it : (th e cu rre nc y us ed fo r th e re po rt :E CU or na tio na l cu rre nc y. If ex pe nd itu re is de cla re d in ec us , in di ca te th e ra te s us ed fo r ea ch m on th ) In v es tm en t N o (') Re gi on (2) S ec to r 0 . Be ne fic ia ry Im pl em en ta tio n ra te (% ) El ig ib le ex pe nd itu re pa id by be ne fic ia rie s( 4) S ta te ai ds pa id to be ne fi ci ar ie s E A G G F as si st an ce pa id to C o m m en ts (1 ) (2 ) (3 ) (4 ) (5 ) (6 ) (7 ) (8 ) (9 ) Official Journal of the European Communities To ta l pr og ra m m e (') M em be r St ate s id en tif ica tio n nu m be r of th e in ve stm en t. In di ca te at all in ve stm en ts ca rri ed ou t un de r th e pr og ra m m e up to th e da te of th is re po rt. (2) N U TS lev el II na m e an d N U TS lev el I un it in w hi ch it is lo ca te d. (3) Se cto r co de wi th in th e fra m ew or k of Re gu lat io n (E EC )N o 86 6/ 90 an d (E EC ) No 86 7/ 90 in ac co rd an ce wi th An ne x III . (4) In di ca te on ly th e am ou nt s w hi ch ha ve be en ve rif ie d in ac co rd an ce w ith th e co nt ro l m et ho ds no tif ie d to th e C om m is si on . D at e, St am p, po sit io n an d sig na tu re of th e co m pe te nt au th or ity of th e M em be r St at e D os sie r in th e ch ar ge of : T el .: Fa x : 28. 7. 94 28 . 7. 94 Official Journal of the European Communities No L 192/ 15 ANNEX III SECTOR CODES  PROCESSING AND MARKETING BRANCH (Regulations (EEC) No 866/90 and (EEC) No 867/90) Main sector Code Sector Code Sub-sector Code Foresty products 1000 Forestry products 1010 Timber 1011 Cork 1012 Other foresty products 1019 Animal products 2000 Meat 2010 Slaughtering and cutting 2011 Processing 2012 Non-edible products 2013 Other meats 2019 Milk and milk products 2020 Milk collection 2021 Liquid milk 2022 Milk products 2023 Other dairy products 2029 Eggs and poultry 2030 Eggs 2031 Poultry 2032 Other (including rabbits) 2039 Sundry animals 2990 Livestock markets 2991 Honey 2992 Other animal products 2999 Vegetable products 3000 Cereals 3010 Cereals (excluding rice) 3011 Rice 3012 Sugar 3020 Oil seeds 3030 Olive oil 3031 Oil-bearing seeds 3032 Other oil seeds 3039 Protein plants 3040 Wine and alcohol 3050 Fruit and vegetables 3060 Fresh fruit and vegetables 3061 Processed fruit and vegetables 3062 Other fruit and vegetables 3069 Flowers and plants 3070 Seeds 3080 Potatoes 3090 Unprocessed potatoes 3091 Processed potatoes 3092 Tobacco 3100 Sundry vegetables 3990 Various products 4000 Multi-purpose markets and distri ­ bution 4010 Animal feedingstuffs 4020 Other 4990 Misceallaneous marketing and Miscellaneous marketing and processing 9000 processing 9990